Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 19, 2021

The Court of Appeals hereby passes the following order:

A22D0124. ANTHONY MATTHEW GAGLIANI v. THE STATE.

      Anthony Matthew Gagliani, who was convicted of several offenses in
September 2021, has filed a pro se application for discretionary appeal.1 Gagliani
appears to be seeking appellate review of his convictions. A judgment of conviction,
however, is subject to direct appeal.
      We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Gagliani shall have ten days from the date of
this order to file a notice of appeal in the trial court. If he has already filed a timely
notice of appeal in the trial court, he need not file a second notice. The clerk of the
trial court is directed to include a copy of this order in the appeal record transmitted
to this Court.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/19/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Gagliani filed his application in the Supreme Court, which transferred the
case here.